Order entered February 26, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01137-CR

                         LUIS RODOLFO LOPEZ, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-1160773-M

                                       ORDER
      Appellant’s February 20, 2015 Motion to Withdraw the Appellate Record is DENIED.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE